Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
May 2, 2019.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-01001-CV



 IN RE BROOKLYN SWEEPS, INCORPORATED AND KAYLA ADAMS,
                         Relators


                          ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               80th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2018-45577A

                          MEMORANDUM OPINION

      On November 19, 2018, relators Brooklyn Sweeps, Incorporated and Kayla
Adams filed a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann.
§ 22.221 ( Supp.); see also Tex. R. App. P. 52. In the petition, relators ask this court
to compel the Honorable Larry Weiman, presiding judge of the 80th District Court
of Harris County, to rule on relators’ motion to dissolve the writ of garnishment (the
“Motion”).

      On December 4, 2018, the court issued an order requesting relators to notify
this court as to whether Judge Weiman rules or fails to rule on the Motion within ten
days after relators have notified Judge Weiman of the remand of the main case and
requested a ruling on the Motion.

      On February 18, 2019, relators filed a status report with this court, stating
“Relators will submit a request to the trial court this week to dissolve the writ and
will file an updated status report with this Court advising of the outcome.” No
updated status report was filed.

      On April 12, 2019, the court sent a letter to relators, requesting a status report
as to whether Judge Weiman has ruled on the Motion, and stating, “[s]hould relators
fail to provide such status report by April 19, 2019, this court will assume that the
trial court has ruled and will proceed to dismiss relators’ petition for writ of
mandamus as moot.” Because relator did not provide such status report, we dismiss
relators’ petition for writ of mandamus as moot.


                                        PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.




                                          2